Name: 97/350/EC: Commission Decision of 29 May 1997 amending Decision 92/160/EEC establishing the regionalization of certain third countries for imports of equidae and repealing Decision 96/487/EC on protective measures in relation to dourine in Russia (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  tariff policy;  agricultural policy;  Europe
 Date Published: 1997-06-07

 Avis juridique important|31997D035097/350/EC: Commission Decision of 29 May 1997 amending Decision 92/160/EEC establishing the regionalization of certain third countries for imports of equidae and repealing Decision 96/487/EC on protective measures in relation to dourine in Russia (Text with EEA relevance) Official Journal L 150 , 07/06/1997 P. 0044 - 0045COMMISSION DECISION of 29 May 1997 amending Decision 92/160/EEC establishing the regionalization of certain third countries for imports of equidae and repealing Decision 96/487/EC on protective measures in relation to dourine in Russia (Text with EEA relevance) (97/350/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and imports from third countries of equidae (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 12 and 13 (2) thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC, and 90/675/EEC (2), as last amended by Directive 96/43/EC (3), and in particular Article 18 (7) thereof,Whereas in accordance with Commission Decision 92/160/EEC (4), as last amended by Decision 97/10/EC (5), imports into the Community of equidae from Russia were only allowed from the territories west of the Ural Mountains;Whereas following the confirmation of the presence of dourine in Russia, the Commission adopted Decision 96/487/EC (6);Whereas the competent veterinary authorities of Russia have now confirmed the freedom from dourine of certain administrative territories of the Russian Federation; whereas therefore Decision 92/160/EEC should be amended so as to take account of the modified regionalization of Russia;Whereas the competent veterinary authorities of Russia have also provided guarantees for the control of dourine in the Russian Federation; whereas the aforementioned guarantees are sufficient to warrant resumption of imports of equidae from certain subjects of the Russian Federation; whereas consequently Decision 96/487/EC should be repealed;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In the Annex to Decision 92/160/EEC the words:'Russiaterritories west of the Ural Mountains`are replaced by the words:'Russia- the provinces of Arkhangelsk, Vologda, Murmansk, Leningrad, Novgorod, Pskov, Briansk, Vladimir, Ivanovo, Tver, Kaluga, Kostroma, Moskva, Orjol, Riasan, Smolensk, Tula, Jaroslavl, Nijninovgorod, Kirov, Belgorod, Voroneg, Kursk, Lipezk, Tambov, Astrahan, Volgograd, Penza, Saratov, Uljanovsk, Rostov, Orenburg, Perm and Kurgan- the regions of Stavropol and Krasnodar- the republics of Karelia, Marij-El, Mordovia, Chuvachia, Kalmykia, Tatarstan, Dagestan, Kabardino-Balkaria, Severnaya Osetia, Ingushetia and Karachaevo-Cherkesia.`Article 2 Decision 96/487/EC is repealed.Article 3 Member States shall amend the measures they apply in respect of Russia to bring them into line with this Decision. They shall inform the Commission thereof.Article 4 This Decision is addressed to the Member States.Done at Brussels, 29 May 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 42.(2) OJ No L 268, 24. 9. 1991, p. 56.(3) OJ No L 162, 1. 7. 1996, p. 1.(4) OJ No L 71, 18. 3. 1992, p. 27.(5) OJ No L 3, 7. 1. 1997, p. 9.(6) OJ No L 198, 8. 8. 1996, p. 50.